Citation Nr: 0301108	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  00-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for hiatal hernia 
with gastroesophageal reflux disease and peptic ulcer 
disease.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for an allergic 
reaction with hives and swelling of the tongue.

4.  Entitlement to service connection for a dental 
disorder.

5.  Entitlement to service connection for 
hypercholesterolemia.

6.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis with allergic rhinitis.  

7.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.

8.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right fourth and fifth 
fingers.

9.  Entitlement to an initial compensable evaluation for 
degenerative joint disease (DJD) of the right foot.

10.  Entitlement to an initial compensable evaluation for 
onychomycosis of both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1997, when he retired.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO granted service connection 
for sinusitis with allergic rhinitis, status post 
rhinoplasty, with an evaluation of 10 percent; 
pseudofolliculitis barbae, with an evaluation of zero 
percent; a left shoulder disorder with DJD and limitation 
of motion, with an evaluation of 10 percent; DJD of the 
thoracic spine at T10, T11, and T12, with an evaluation of 
zero percent; patellofemoral pain syndrome of the right 
knee with DJD, with an evaluation of zero percent; 
patellofemoral pain syndrome of the left knee with DJD, 
with an evaluation of zero percent; residuals of a right 
ankle fracture with DJD with an evaluation of zero 
percent; residuals of a fracture of the fourth and fifth 
fingers of the right hand, with an evaluation of zero 
percent; DJD of the right foot, with an evaluation of zero 
percent; onychomycosis of both feet, with an evaluation of 
zero percent; and geographic tongue, with an evaluation of 
zero percent; all effective from August 1, 1997.  In 
addition, the RO denied service connection for otitis 
media, Bell's Palsy and multiple sclerosis, hiatal hernia 
with gastroesophageal reflux disorder and peptic ulcer 
disease, a left ankle disorder, an allergic reaction with 
hives, a dental disorder, shortness of breath, and 
hypercholesterolemia.

The veteran filed a timely notice of disagreement with the 
RO's determination of the following claims: evaluations of 
sinusitis with allergic rhinitis, status post rhinoplasty 
evaluated at 10 percent disabling, pseudofolliculitis 
barbae, DJD of the thoracic spine at T10, T11 and T12, 
patellofemoral pain syndrome of the right knee with DJD, a 
right ankle fracture with DJD, residuals of a fracture of 
the right hand, fourth and fifth fingers, DJD of the right 
foot, and onychomycosis of both feet, each evaluated as 
zero percent disabling, and denial of service connection 
for hiatal hernia with gastroesophageal reflux disorder 
and peptic ulcer disease, a left ankle disorder, an 
allergic reaction with hives, a dental condition and 
hypercholesterolemia.  The RO issued a statement of the 
case (SOC) in April 2000, which addressed all the issues 
with which the veteran disagreed.  The veteran filed a 
timely substantive appeal as to all the issues listed on 
the SOC.  He also requested a hearing before a Member of 
the Board sitting at the RO.  However, in July 2000 the 
veteran indicated in writing that he wanted to have a 
videoconference hearing at the VA office in El Paso in 
lieu of the hearing before a traveling Member of the 
Board.

By rating decision in November 2001, the RO granted 
increased evaluations for the following service-connected 
disabilities:  patellofemoral pain syndrome of the right 
knee with DJD, patellofemoral pain syndrome of the left 
knee with DJD, and DJD of the thoracic spine were all 
increased from zero percent to 10 percent; and residuals 
of a right ankle fracture with DJD was increased from zero 
percent to 20 percent.  The RO issued a supplemental SOC 
(SSOC) in January 2002 which reflected the increased 
evaluations as well as the disabilities that were 
continued at the previously assigned evaluations.  

In a written statement dated in January 2002, the veteran 
withdrew his appeal of the issues of increased evaluations 
for patellofemoral pain syndrome of the right and left 
knees with DJD, DJD of the thoracic spine, and residuals 
of a right ankle fracture with DJD.  His appeals were 
continued as to the other issues.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received by the RO in June 2000, the veteran indicated 
that he desired a hearing before a Member of the Board at 
the RO.  In written correspondence dated in July 2000, the 
veteran requested a videoconference at the VA office in El 
Paso.  An appellant, or an appellant's representative, may 
request a hearing before the Board at a Department of 
Veterans Affairs field facility when submitting the 
substantive appeal (VA Form 9) or anytime thereafter.  
38 C.F.R. § 20.703 (2002).  Pursuant to 38 C.F.R. § 
20.700(a) (2002), a hearing on appeal will be granted if a 
veteran, or a veteran's representative acting on his or 
her behalf, expresses a desire to appear in person.  When 
suitable facilities and equipment are available, an 
appellant may be scheduled for an electronic hearing.  Any 
such hearing will be in lieu of a hearing held by 
personally appearing before a Member of the Board and 
shall be conducted in the same manner as and considered 
the equivalent of such a hearing.  38 C.F.R. § 20.700(e) 
(2002).  The Board shall decide an appeal only after 
affording the veteran an opportunity for a hearing.  See 
38 U.S.C.A. § 7107(b) (West Supp. 2002).  Because the 
Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for 
the hearing he requested, a remand is required.

Accordingly, this case is remanded for the following:

The RO should take steps to schedule the 
veteran for a videoconference hearing, to 
be held at the VA Office in El Paso, 
Texas, before a Member of the Board 
sitting in Washington, DC.  Appropriate 
notification should be given to the 
veteran, and such notification should be 
documented and associated with the 
veteran's claims folder.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).



